 



EXHIBIT 10.1





 

[image_005.jpg]

 

 

2012 EQUITY INCENTIVE PLAN

RESTRICTED SHARE UNIT AGREEMENT

(Executive Officer)

 

THIS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”), hereby made between
Derma Sciences, Inc., a Delaware corporation (the “Company”) and the individual
named below (the “Awardee”) evidences a Restricted Share Unit award, pursuant to
the Derma Sciences, Inc. 2012 Equity Incentive Plan (the “Plan”), and is in all
respects limited as provided herein. Capitalized terms used but not defined in
this Agreement shall have the meanings given to such terms in the Plan.

 

WHEREAS, the Awardee is an executive officer of the Company,

 

WHEREAS, the Company desires to recognize and compensate its executive officers
for their services to the Company, and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
has, by resolution duly adopted on [___] (the “Date of Grant”), authorized the
grant to the Awardee of restricted share units relating to the common stock of
the Company as hereinbelow provided,

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1. Name of Awardee: [_____]       2. Date of Grant: [_____]       3. Restricted
Share Units: [_____]

 



1 of 5

 

 

 

4.No Present Rights. Unless and until the Restricted Share Units vest and become
non-forfeitable and the underlying Shares are delivered to the Awardee in
accordance with the terms hereof, the Awardee shall not have any of the rights
of a shareholder of the Company, including the right to vote the Shares
underlying the Restricted Share Units or receive dividends with respect thereto.
  

5.Vesting of the Award. Twenty-five percent (25%) of the Awardee’s Restricted
Share Units shall vest and become non-forfeitable, if at all, on each of the
first, second, third and fourth anniversaries of the Date of Grant (each a
“Vesting Date”); provided, however, that all of the outstanding unvested
Restricted Share Units shall vest and become non-forfeitable (a) upon the
termination of the Awardee’s employment by the Company without Cause, or (b)
upon the occurrence of a Change in Control of the Company while the Awardee
remains employed with the Company. Except as otherwise provided in the preceding
sentence, the Awardee’s right to receive the Shares underlying the Restricted
Share Unit award shall be forfeited automatically and without further notice on
the date that the Awardee ceases to be an employee of the Company prior to a
Vesting Date. Within thirty (30) days after vesting, as set forth above, the
Awardee shall be entitled to receive such number of Shares equivalent to the
number of vested Restricted Share Units.   

6.Relation to the Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the terms of the Plan shall govern.   

7.Non-Transferability of Award. This award of Restricted Share Units is not
assignable or transferable, in whole or in part, by the Awardee, other than by
will or by the laws of descent and distribution.   

8.Withholding of Taxes. The obligation of the Company to deliver Shares
resulting from the vesting of the Restricted Share Units shall be subject to any
applicable federal, state and local tax withholding requirements. To the extent
the Company is required to withhold any federal, state, local, foreign or other
taxes in connection with the delivery of Shares under this Agreement, the
Company shall have the right in its sole discretion to (a) retain a number of
Shares otherwise deliverable hereunder with a value equal to the required
withholding (based on the Fair Market Value of the Shares on the date of
delivery), provided that in no event shall the value of the Shares retained
exceed the minimum amount of taxes required to be withheld or such other amount
that will not result in a negative accounting impact; (b) require the Awardee to
pay or provide for payment of the required tax withholding in advance of the
issuance of Shares; or (c) deduct the required tax withholding from any amount
of salary, bonus, incentive compensation or other amounts otherwise payable in
cash to the Awardee in advance of the issuance of Shares (other than deferred
compensation subject to Section 409A of the Code).

 



2 of 5

 

 

9.Adjustments. The number and kind of Shares subject to this award of Restricted
Share Units are subject to adjustment pursuant to the provisions of Section 15
of the Plan.   

10.Section 409A of the Code. It is the intent of the parties that this award of
Restricted Share Units shall be exempt from the application of, or comply with,
the rules applicable to nonqualified deferred compensation under Section 409A of
the Code, and this Agreement shall be interpreted and administered in accordance
with such intent. In particular, to the extent that the Restricted Share Units
constitute a deferral of compensation subject to Section 409A of the Code, then,
to the extent required to comply with Section 409A of the Code, payment of the
Shares underlying the Restricted Share Units shall be subject to the following
rules, notwithstanding any other provision of this Agreement to the contrary:
(a) the Shares (if any) underlying the vested Restricted Share Units will be
delivered to the Awardee within thirty (30) days after the earlier of (i) the
Awardee’s “separation from service” within the meaning of Section 409A of the
Code, (ii) the applicable Vesting Date, or (iii) the occurrence of a “change in
the ownership,” a “change in the effective control” or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code; and (b) notwithstanding the foregoing, if
any Shares underlying the Restricted Share Units become payable as a result of
the Awardee’s “separation from service” within the meaning of Section 409A of
the Code (other than as a result of death), and the Awardee is a “specified
employee” within the meaning of Section 409A of the Code and as determined by
the Company, such Shares will be delivered to the Awardee on the first business
day after the date that is six months following the Awardee’s separation from
service.

 

 



3 of 5

 

 

11.Compensation Recovery Policy. By signing this Agreement, the Awardee
acknowledges and agrees that, notwithstanding any other provision of this
Agreement to the contrary, the Awardee may be required to forfeit or repay any
or all of the Restricted Share Units pursuant to the terms of the Awardee’s
Employment Agreement with the Company or any compensation recovery or recoupment
policy maintained by the Company, as the same may be amended to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any rules or
regulations issued by the Securities and Exchange Commission or applicable
securities exchange.   

12.Governing Law. This Agreement shall be governed by New Jersey law, without
regard to any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction.   

13.Electronic Delivery. The Awardee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered under the Plan. The Awardee understands that, unless
earlier revoked by the Awardee by giving written notice to the Chief Financial
Officer of the Company, this consent shall be effective for the duration of the
Agreement. The Awardee also understands that he or she shall have the right at
any time to request that the Company deliver written copies of any and all
materials referred to above at no charge. The Awardee hereby consents to any and
all procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Awardee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

 

4 of 5

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer, and the Awardee has hereunto set his hand, all as of
the day and year first hereinabove written.

 

  DERMA SCIENCES, INC.       By:      Edward J. Quilty
President and Chief Executive Officer

 

 

The undersigned Awardee acknowledges that a copy of the Plan, Plan Summary and
Prospectus, and the Company's most recent Annual Report and Proxy Statement (the
“Prospectus Information”) either have been received by the Awardee or are
available for viewing on the Company’s network at
Global/HR&Payroll/StockOption-EquityIncentivePlan, and the Awardee consents to
receiving this Prospectus Information electronically, or, in the alternative,
agrees to contact the Company’s Chief Financial Officer at 214 Carnegie Center,
Suite 300, Princeton, New Jersey 08540, (609) 514-4744, to request a paper copy
of the Prospectus Information at no charge. The Awardee also represents that he
or she is familiar with the terms and provisions of the Prospectus Information
and hereby accepts the award on the terms, and subject to the conditions, set
forth herein and in the Plan.

 







    AWARDEE.               [____]

  



5 of 5

